  Case 2:15-cv-00463-RCL-SMD Document 241-85 Filed 01/21/20 Page 1 of 2




January 16, 2011                                                         DEFENDANT'S

LEVON AGEE
1262 BUCKINGHAM DRIVE
                                                                                  ó
MONTGOMERY, AL 36116

LEVON AGEE:

This letter is to inform you that you have violated the terms and conditions of your probation. There has
been a court date set for you on the 2 day of March, 2011 in the Municipal Court of Montgomery, AL at
8:00AM       .




Note that a failure to appear in court on the above date will result in a warrant being issued for
your arrest.

Enclosed is a copy of a petition letter to be signed by the judge. If there are any questions or problems
call 334 -262 -0558 , but keep in mind that the court date can not and will not be reset or
rescheduled. Thank you!

YOUR CASE HAS BEEN PLACED IN VIOLATION OF PROBATION FOR FAILURE TO REPORT
AND FAILURE TO MAKE A PAYMENT IN OVER 40+ DAYS. TO CANCEL YOUR SCHEDULED
HEARING YOU MUST REPORT WITH YOUR PAYMENT OF $630.00 (TO BE CAUGHT UP) NO
LATER THAN FEBRUARY 22, 2011.



Sincerely,




Elizabeth Allen

Probation Officer
Judicial Correction Services
650 S McDonough Street
Suite B
Montgomery, AL 36104



JCS ID:390] 27- 1344330 -EALLEN
                                              City SJM Ex. 85
  Case 2:15-cv-00463-RCL-SMD Document 241-85 Filed 01/21/20 Page 2 of 2


                                 Municipal Court of Montgomery, AL
Municipal Court of Montgomery, AL                                                                                                  Case #
                                                                                   08TRT026826, 08TRT049366, 08TRT049367, 08TRT064579,
                 vs.                                                               09TRT078029, 09TRT086578, 09TRT086579, 10TRT038836,
LEVON AGEE                                                                                       10TRT038837, 10TRT038838, 10TRT038839
1262 BUCKINGHAM DRIVE
MONTGOMERY, AL 36116
DOB:

      Petition for Revocation of Probation and Statement of Delinquency Charges
TO: Karen Knight, Judge of the Municipal Court of Montgomery, AL, comes now
          , in his/her capacity as City Prosecutor and will respectfully show unto the Court as follows:

 I. On or about the 31st day of August, 2010 the above named defendant was placed on probation
    by this Honorable Court, pursuant to 15- 22 -24, Code of Alabama, 1975 , as supplemented and
    amended, for a period of 24 months for the offense of
    Improper Equipment, 3 cnts of No DL, No Insurance, No Seat Belt, Obstructed View, Run
    Stop Sign, Speeding, 2 cnts of Suspended License
II. That in conjunction with the grant of probation to the defendant by this Honorable Court, a written
     statement of the conditions of said probation was signed and executed by the Defendant and the
     Defendant was specifically instructed regarding the special provisions of said probation by
     Judge Karen Knight
III. That subsequent to the time that Defendant was placed on probation by this Honorable Court, he has
     failed to:
     Report to the probation agent as directed:
     9/18/2010, 9/27/ 2010,10/1/2010,11/24/ 2010,11 /30/2010,12/9/2010,12 /13/2010, 12/21/2010,
     12/28/2010,1/12 /2011, 1/14/2011
     Make payments of fines, costs, restitution and other court ordered monies:              Due $2,325.00
     Pay a monthly probation fee of $40 to the probation agent while on supervised probation: Due $170.00
                                                                                       Total Due $2,495.00
     Report to court for probation review as directed by the court or probation agent.
      Based on the investigation of the undersigned and the information received therefrom, your Petitioner verily believes that the
Defendant has violated one or more of the written conditions of probation entered into between him and this Court and that this Court
should hold a hearing, after proper notice to Defendant to determine whether or not the Defendant's probation should be revoked.
      WHEREFORE, your Petitioner respectfully requests that the probation of the Defendant be revoked and that this Honorable Court
issue a warrant for the arrest of said Defendant, if necessary, and that said Defendant be brought before this Honorable Court for a hearing
to determine whether or not the Defendant's probation should be revoked and the Defendant be required to serve the full sentence
heretofore imposed.


City Prosecutor                                                       Probation Agent - 1/16/2011
                                                                  ORDER
      It appears to the Court that a Petition for Revocation of Probation and Statement of Delinquency Charges having been filed in the
Municipal Court of Montgomery, AL, a copy of which is attached hereto and incorporated herein by reference, and the Court having
reviewed said Petition, is of the opinion that a hearing should be held to determine whether or not the Defendant-Probationer is in violation
of the terms of his probation as charged in said Petition.
      NOW, THEREFORE IT IS ORDERED, ADJUDGED AND DECREED that a Revocation Hearing be set before this Court to
determine if the Defendant -Probationer has violated the terms of his probation and as a result should, therefore, have the period of his
probationary sentence revoked and the original sentence of the Court imposed.
      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a true copy of this Petition, together with the conditions of
probation and all other relevant documents in the case be served upon the above named Defendant. Consider this order suspending time on
this case until a resolution is decided.


                                                                      Municipal Court Judge                     Court Date: 3/2/2011


                                                                      Court Clerk / Magistrate                                     Date

JCS 10:390127- 1344332- FALLEN
